Citation Nr: 0329081	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-47 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION


The veteran had active service from October 1958 to October 
1960.

This appeal arises from an April 1996 rating decision which 
held that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
left ankle condition.  The veteran timely perfected an appeal 
of that determination to the Board.

Service connection for a left ankle condition was denied by 
the RO in a December 1988 rating decision.  On appeal in 
August 1990, the Board affirmed the denial of service 
connection on the basis that the veteran's in service sprain 
of the left anterior talofibular ligament was acute and 
transitory, and had cleared without disabling residuals by 
the time of separation from service in October 1960.

In March 1997 the veteran requested a hearing before a member 
of the Board.  The veteran was notified by letter dated March 
7, 2003, of a hearing scheduled for April 9, 2003, however, 
he failed to appear.  Since there has been no request for 
postponement or any motion filed for a new hearing, the Board 
will proceed with processing of the case as if the request 
for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002).  


FINDINGS OF FACT

1.  In an August 1990 decision, the Board denied the claim of 
entitlement to service connection for a left ankle condition.

2.  Since the August 1990 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim, is not redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The Board decision of August 1990 is final. 38 U.S.C.. 
§ 4004 (b) (1988); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence has been submitted for the 
purpose of reopening the claim of entitlement to service 
connection for a left ankle condition.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 
It essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist and 
notify relevant to his petition to reopen the claim, and the 
veteran and his representative have had ample opportunity to 
present evidence in support of the claim.  See Veterans 
Claims Assistance Act of 2000.

Accordingly, adjudication of this issue, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).


I.  Finality/New and Material Evidence

In general, prior Board decisions are final.  Except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, a claim upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  Under 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The question now presented is whether new and material 
evidence has been submitted since the August 1990 Board 
decision.  38 C.F.R. § 3.156(a); Manio, supra.  For evidence 
to be deemed new, it must not be cumulative or redundant; to 
be material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran has a left ankle disability that was incurred or 
aggravated in service).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that the revised regulations under 38 C.F.R. 
§ 3.156(a) only apply to claims to reopen received on or 
after August 29, 2001, and are thus inapplicable to the 
present claim on appeal, which was received in 1996.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that even if the RO determines that new and 
material evidence were received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist and notify 
under the VCAA has been fulfilled.

In this case, since the Board's August 1990 decision denying 
the claim on the merits, the veteran submitted numerous VA 
and private medical records which include a letter dated in 
October 1988 from a private physician, Dr. M., attesting to 
post service treatment of the veteran on and off from 1964 to 
1988 for a sprained left ankle; a private report of left 
ankle x-rays dated in August 1989; private treatment notes by 
Dr. I. dated from 1991 to 1994 referencing ankle x-rays in 
October 1991; a July 1996 letter from private physician Dr. 
S. relating to ankle examination; a private MRI report dated 
in October 1996 of the left ankle; a December 1996 letter 
certifying ankle treatment beginning in 1988 by private 
physician Dr. DeA; an April 2002 letter of treatment for 
ankle from Dr. DeA.; duplicates of previously submitted 
evidence, and various other records, including numerous 
statements from him and his representative asserting a causal 
relationship between the current ankle condition and the in 
service injury. 

After careful review, the Board finds that some of the 
evidence submitted after the August 1990 Board decision is 
new and material in that it was never previously considered 
by the decisionmakers, is not cumulative or redundant, and is 
probative of the issue under consideration as to whether the 
current disability was incurred in or aggravated by active 
military service.  For example, the July 1996 letter from Dr. 
S. recites an accurate history of the injury in service, and 
concludes that the current symptoms are residuals of that 
injury.  An October 1996 MRI disclosed fluid retention in the 
affected areas of the ankle.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a left ankle condition, and the 
petition to reopen the claim of entitlement to service 
connection for a left ankle condition is therefore granted to 
this extent.


REMAND

Having reopened the claim, the Board finds that further 
development is necessary prior to adjudication on the merits.

The record reflects that during the pendency of this appeal, 
in an August 2002 VCAA letter, the RO advised the veteran of 
the VA's duty to assist and notify and indicated that the RO 
would undertake any development necessary to satisfy the 
notification and duty to assist requirements of Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) which redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

However, inasmuch as the claim has been reopened, the Board 
finds that the August 2002 VCAA letter does not fully satisfy 
the VCAA.  In particular, the letter specifically referenced 
only the veteran's claim for nonservice-connected disability 
pension benefits.  The letter also failed to inform the 
appellant that he has one year from the date of such letter 
to submit any requested supporting evidence. (see 38 U.S.C. 
§ 5103(b)).  


Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.	The RO should notify the veteran of 
VA's duty to assist and notify 
pursuant to the VCAA relative to the 
claim of entitlement to service 
connection for a left ankle condition, 
and provide the veteran with the 
required notice under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159.  This 
letter should also inform the 
appellant that any information and 
evidence submitted in response to the 
letter must be received by the RO 
within one year of the RO's letter.  
See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, 
(Fed Cir., Sep. 22, 2003).  

2.	The veteran should be afforded a VA 
examination of his ankle to determine 
the nature of any current disability.  
With respect to current disability, 
the examiner should render an opinion 
as to whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that such 
disability is the result of the injury 
in service.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.	Thereafter, the RO should undertake 
any other development it determines to 
be indicated and then adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted to 
the appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and 
provided the requisite opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  During the 
pendency of this appeal, 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



